DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/08/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election Requirement
3.	The Restriction/Election Requirement filed 08/31/21 has been withdrawn.

4.	Claims 1, 3, 7, 8, 11-14, and 17-29 are pending.  No claims have been withdrawn from consideration.

Response to Amendment
5.	The rejection of Claims 2, 4-6, 9, 10, 15, and 16 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 02/08/21 is overcome by the cancellation of the claims.

6.	The rejection of Claims 1, 3, 7, 8, 11-14, and 17-23 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 02/08/21 is herein amended due to the Applicant’s amendments.

Claims 1, 3, 7, 8, 11-13, 17, and 20-23 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stoessel et al. (WO 2015/135624 A1) as set forth in the Non-Final Rejection filed 02/08/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claims 14, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (WO 2015/135624 A1) as set forth in the Non-Final Rejection filed 02/08/21 is overcome by the Applicant’s amendments.

Examiner’s Note
9.	The Office has relied on national phase publication US 2017/0077418 A1 as the English equivalent of WIPO publication WO 2015/135624 A1 (herein referred to as “Stoessel et al.”).

10.	The Office has relied on national phase publication US 2015/0333267 A1 as the English equivalent of WIPO publication WO 2014/054552 A1 (herein referred to as “Kamatani et al.”).

Claim Objections
11.	Claim 26 is objected to because of the following informalities:  the claim recites the structure of formula (c1).  However, the structure is unclear due to its low resolution.  The structure needs to be replaced with clearer graphics.  Appropriate correction is required.

Claim 28 is objected to because of the following informalities:  the claim recites the structure of formula (20B).  However, the structure is unclear due to its low resolution.  The structure needs to be replaced with clearer graphics.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1, 3, 7, 8, 11-14, 17-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recites formula (c) comprising variable “n.”  However, “n” is nowhere defined.  The Office has interpreted “n” to be an integer of 1-2 for the purpose of this Examination.  Clarification is required.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (WO 2015/135624 A1) in view off Xia et al. (US 2014/0131665 A1) and Kamatani et al. (WO 2014/054552 A1).
	Stoessel et al. discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein the following layers:  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer (Abstract; [0256], [0329]); the light-emitting layer comprises a mixture of a TADF (delayed fluorescent) compound (first compound) and a fluorescent compound (second compound) which are doped into a host (matrix) material (third compound) ([0013], [0033], [0053]).  An embodiment is disclosed wherein the wavelength of emission from the fluorescent compound is at 430-650 nm ([0050]); the fluorescent compound “may be any compounds” as used in the prior art, using any base structure ([0055], [0059]).  

    PNG
    media_image1.png
    237
    299
    media_image1.png
    Greyscale

(page 47) (third compound) such that Az = substituted triazine ring (with substituent = phenyl) and Cz = Applicant’s formula (c1) (with X31-35 = X38 = X41-44 = CH, Z31 = C(methyl)2).  However, Stoessel et al. does not explicitly disclose the first and second compounds as recited by the Applicant.
	Xia et al. discloses the following compound as emissive dopant materials (in the light-emitting layer of an organic EL device); the dopant materials exhibit delayed fluorescence which, when incorporated into an organic EL device, results in EQE’s exceeding the theoretical limits for conventional devices (Abstract; [0002]):

    PNG
    media_image2.png
    401
    387
    media_image2.png
    Greyscale

(page 27) (first compound) such that X51-52 = single bond, Y51-54 = hydrogen atom, pa = qa = 4, ra = sa = 3, A51 = substituted pyrimidine ring (phenyl-substituted pyrimidinyl), and A52 = phenyl of Applicant’s formula (151).  It would have been obvious to incorporate Compound 91 as disclosed by Xia et al. (as shown above) to the light-emitting layer of the organic EL device as disclosed by Stoessel et al.  The motivation is provided by the disclosure of Xia et al. which teaches that the use of its inventive compounds as delayed fluorescent dopant materials results in EQE’s that exceeds theoretical limits of conventional devices.  However, Stoessel et al. in view of Xia et al. does not explicitly disclose the second compound as recited by the Applicant.
	Kamatani et al. discloses examples of organic compounds used as light-emitting materials in an organic EL device including the following:

    PNG
    media_image3.png
    183
    515
    media_image3.png
    Greyscale

BD) such that R21-22 = halogen (fluorine), R233-236 = R241-242 = R244-245 = R247-248 = hydrogen, and R243 = R246 = substituted phenyl group (mesityl) of Applicant’s formula (20B).  It would have been obvious to incorporate compound BD5 as disclosed by Kamatani et al. (as shown above) to the light-emitting layer of the organic EL device as disclosed by Stoessel et al. in view of Xia et al.  The motivation is provided by the disclosure of Kamatani et al. which is directed to a highly finite list of viable light-emitting materials in an identical field of invention, thus rendering the selection and use predictable with a reasonable expectation of success.

Response to Arguments
18.	Applicant’s arguments with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAY YANG/Primary Examiner, Art Unit 1786